PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/888,143
Filing Date: 29 May 2020
Appellant(s): SETHRE et al.



__________________
Mr. Jonathan A Schnayer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of Claims 1-20 under 35 U.S.C. § 103.

(2) NEW GROUNDS OF REJECTION
None.

(3) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
None.

(4) Response to Argument
The arguments will be address in the order presented in the brief filed 22 December 2021.

i. Simon does not teach the claimed machine learning models.
	Appellant first asserted that Simon fails to teach on generate one or more machine learning models trained to: ... identify patient-specific dose recommendations based on patient-specific characteristics indicated in the electronic health records. Appellant asserts that Simon does not explicitly teach that the machine learning algorithms are “trained to: ... identify patient-specific dose see Final Action, mailed 20 July 2021, on p. 4 citing Simon (US Patent App NO 2017/0242965)[hereinafter Simon] in the Detailed Description in ¶ 0029, ¶ 0026, and ¶ 0037, and in the Figures at fig. 5). The differentiating language of the instant claim and the prior art, Appellant asserts, relies on the plain meaning of the term “characteristics”, which Applicant asserts should be based on the Merriam-Webster Dictionary’s definition of “a distinguishing trait, quality, or property” wherein a patient-specific characteristic should be limited to distinguishing traits of a patient (e.g., age, race, and gender). Examiner disagrees. Under MPEP § 2173.01(I), a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The instant specification does not provide any clarification for the interpretation of the “patient characteristics”, therefore the plain meaning of the term must be relied upon.  As recited partly by Appellate, Simon in ¶ 0029 as cited in the Final Rejection teaches on “these data can be used by processor 22 to improve the overall performance of system 10 by adapting the rule-base of the pain episode navigation system 32 by learning from past history of pain episodes via a machine learning technique” wherein the data referred to includes prescription information, dosages, frequency of administration, maximum allowable doses, drug interaction and contraindications, and conditional decision support information – wherein said prescription information may further include data from other patients of a similar sub-type (i.e. “patients like me”)” (emphasis added). Within the same cited paragraph, examples of contraindications include suspected pregnancy or contraindications to medications taken previously by the patient. The patient input received during a past pain episode is taught in Simon in ¶ 0026 and in the Figures at fig. 5, wherein the system receives pain episode data for use in the machine 

ii. Simon does provide a notification of the treatment dose recommendation to a third health provider. 
	Applicant asserts that Simon fails to disclose providing alerts for anything other than a pain episode occurrence and fails to disclose providing a notification of the dose recommendation to a third health provider. The Final Rejection relies on Simon in the Detailed Description in ¶ 0028 and ¶ 0030 to teach on providing a notification of the treatment dose recommendation to the prescribing healthcare provider. Examiner does not believe that the broadest reasonable interpretation of notification is limited to an alert - i.e. warn (Someone) of a danger, threat, or problem, typically with the intention of having it
avoided or dealt with. Instead, a notification can be any information presentation that puts a user on
notice of the information - i.e. the action of notifying someone or something. There is no limiting
requirement that the notification include a dynamic action to occur on the interface (i.e. a pop-up or eye
catching flashing colors) as oppose to an alert. Here, Simon teaches on the notification of a treatment recommendation to a caregiver in ¶ 0028 - ¶ 0030. Simon teaches on a Clinician pain management system wherein a caregiver may see (i.e. be notified) of an occurring pain episode and real-time patient data 
	Applicant then asserts that Simon fails to teach on providing the notification to a third healthcare provider. Without addressing the merits of a duplication of parts under MPEP § 2144.04 rejection as Examiner merely cautioned Applicant that said rational MAY be used in further rejections, Examiner points to Simon in the Detailed Description in ¶ 0028 recited in the Final Rejection. Here, Simon teaches on three caregiver participants that may receive notifications, a physician, nurse or other clinician. Therefore, Simon explicitly teaches on a three-party system wherein different healthcare providers may receive information regarding a patient. 



Respectfully submitted,
/J.L.J./
Examiner, Art Unit 3626                                                                                                                                                                                                        

                                                                                                                                                                                  
Conferees:
/FONYA M LONG/
Supervisory Patent Examiner, Art Unit 3626

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.